** EXAMINATION — EYES — HANDICAPPED ** THE OKLAHOMA COMMISSION FOR CRIPPLED CHILDREN IS WITHOUT AUTHORITY "TO FAIL OR REFUSE TO APPROVE AND CONTRACT WITH LICENSED OPTOMETRISTS FOR SERVICES SUCH AS ARE REFERRED (FURNISHING LENSES, GLASSES) TO IN PARAGRAPH (B), BY ADOPTING THE POLICY OF APPROVING, AND CONTRACTING WITH, LICENSED PHYSICIANS AND SURGEONS, EXCLUSIVELY, FOR SUCH SERVICES".  HOWEVER, THIS OPINION SHOULD NOT BE CONSTRUED TO PREVENT THE COMMISSION FROM EMPLOYING, IN ANY PARTICULAR CASE, ANY SUCH LICENSED PHYSICIAN OR OPTOMETRIST WHOM IT BELIEVES CAN BEST FURNISH THE DESIRED SERVICE, WITH DUE CONSIDERATION GIVEN TO HIS AVAILABILITY, COSTS TO THE STATE, AND ANY OTHER PERTINENT FACTOR. (STATE AGENCY, MEDICAL SERVICE, MEDICAL PROFESSIONAL) CITE: 10 O.S. 172.8 [10-172.8] (FRED HANSEN)